DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “obtainer obtains” in claim 1, “controller that controls” in claim 1, and “calculator that calculates” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

“Obtainer that obtains” in claim 1 is clarified in the specification as obtaining the physiological quantity through an electrocardiograph or a thermometer. 
“Controller that controls” in claim 1 is clarified in the specification as controlling the autonomic nerves through manipulation multiple vehicle devices; audio, air conditioning, breath control, and presentation. 
“Calculator that calculates” in claim 2 is clarified in claim 4 as calculating the activation time ratio from the LF/HF balance determined from the R-R interval obtained by the obtainer using an ECG. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation " the parasympathetic nerves " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation " the sympathetic nerves " in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nizan (US20030149344A1).
Regarding claim 1, Nizan teaches an autonomic nerve control device, comprising an obtainer that obtains a physiological quantity of a user before the user occupies a moving body (Abstract “Psycho-physiological sensors are used and the hand-held device it connects to pre-processes their measurements. The hand-held device might be a wire telephone and/or cellular telephone and/or PDA and/or wear-on computer.”); and a controller that controls autonomic nerves of the user occupying the 
Regarding claim 7, Nizan teaches the controller controls the autonomic nerves of the user by controlling at least one of an audio device and an air conditioning device (Abstract “The use of the sensors' measurement of psycho-physiological parameters in order to control and operate devices”, Paragraph [0193] "The same principles can also be applied to cars... The applications would be as for all former 25 sections, and, for instance, adjusting the air-conditioner of the car to the user's feeling, a local bio-feedback apparatus that would not allow traveling until pressure decreases, choosing radio-stations or music or interior lighting according to this feeling, etc.”).
Regarding claim 8, Nizan teaches the controller further causes a presenting device to present the physiological quantity of the user and details of control being executed for controlling the autonomic nerves of the user (Paragraph [0171] "The received data, can be displayed directly on the air-conditioner's remote-control unit, as routinely essential physiological data, for instance, the body temperature, pulse, etc. It will be possible to display these data either alphanumerically or graphically, to compare them with previous data together with a general indication of the condition, or to automatically alert a remote station or a human response.").
Regarding claim 12, Nizan teaches an autonomic nerve control system (Figure 6, see figure below) comprising: the autonomic nerve control device according to claim 1 (see claim 1 rejection supra); a detecting device that is disposed outside the moving body and that detects the physiological quantity of the user (Figure 6, “GSR electrodes” and “Proprietary BF device”, see figure below); and an .

    PNG
    media_image1.png
    515
    672
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nizan (US20030149344A1), as applied to claim 1, and in view of Farazi (US7711415B1) and further in view of Kurihara (JP2010099410).
Regarding claim 2, Nizan does not disclose a calculator that calculates an activation time ratio wherein the controller carries out control for activating the sympathetic or parasympathetic nerves dependent on the activation time ratio. 
Farazi teaches that it is known to use a calculator that calculates an activation time ratio, expressing a ratio of an activation time of parasympathetic nerves of the user to an activation time of sympathetic nerves of the user, from the physiological quantity of the user obtained by the obtainer set (Col 1, lines 52-54 "measures of normal RR intervals are converted into the frequency-domain so that its 
Kurihara teaches that it is known to carry out control for activating the sympathetic nerves of the user (Abstract "control system of comfortable environment for a vehicle" , Paragraph [0017] "a refresh inducing means which provides a stimulus for increasing thelevel of consciousness of the occupant," Paragraph [0027] "At this time,an operation parameter (e.g., a type of stimulus, an operation time, and the like) of the refresh inducing means 2 is set. When the system is started up, an illumination 9 b for awakening is gradually brightened, and the illuminance is increased so that a face illuminance of an occupant P becomes 100 lux, preferably about 1000 lux at a predetermined time. In addition, a music for awakening is reproduced by the CD player 8 from a time slightly before a predetermined time, and at a predetermined time, a refreshing environmental sound is reproduced from the CD player 8, and at the same time, a video which is easily perceived by the television 6 by the brain, an image of a high luminance, a video of a fast motion, a picture of a high picture, and the like are reproduced.") and carryout control for activating the parasympathetic nerves of the user (Abstract "control system of comfortable environment for a vehicle" Paragraph [0017] "includes a relaxation inducing means which provides a stimulus for bringing an occupant into a sleep state," Paragraph [0026] "At this time, an operation parameter (e.g., a type of stimulus, an operation time, and the like) of the relaxation inducing means 1 is set. When the system is activated, the sleeping light 9 a gradually becomes dark so as not to suppress the secretion of melatonin, and an AV device such as a television 6 or a CD player 8 reproduces a natural image or a blurred music. Further, a massager 12 b and a vibrator 10 c mounted on a leg part of the seat 10 are operated to stimulate a foot of the occupant P, thereby relaxing the occupant P.") to provide vehicle capable of activating the sympathetic or parasympathetic nerves.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Nizan and Farazi, with device that receives HRV data (Nizan), calculating and determining if the parasympathetic or sympathetic nerves have been activated over a period of time (Farazi) and to use the vehicle’s devices to activate the counter sympathetic or parasympathetic 
Regarding claim 3, neither Nizan nor Kurihara disclose obtaining a resting physiological quantity to use as the predetermined ratio. Farazi teaches that it is known the obtainer obtains a holiday physiological quantity of the user, and the calculator calculates a holiday activation time ratio of the user from the holiday physiological quantity of the user obtained by the obtainer, and calculates the predetermined ratio based on the calculated holiday activation time ratio of the user (Col 9, lines 27-33 "The activity sensor 116 (e.g., an accelerometer) can be used to determine the activity of the patient. Such information can be used for rate responsive pacing, or, in accordance with embodiments of the present invention, to determine whether the patient is sufficiently at rest such that certain baseline measurements can be obtained.") to provide a clear delineation in autonomic nervous system response from the user resting and also eliminate signal noise from the vehicle.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Nizan, Farazi and Kurihara, with the obtainer obtaining a resting physiological quantity to use as the predetermined ratio as taught by Farazi, since such a modification would provide the predictable results of the device taught supra by Nizan, Farazi and Kurihara with the inherent ability to record a resting physiological quantity and therefore provide a baseline measurement to allow determination of which portion of the autonomic nervous system was activated over a period of time. 
Regarding claim 4, neither Nizan nor Kurihara teach the method of calculating the activation time ratio from the HRV R-R interval. Farazi teaches that it is known to use an R-R interval, calculated from a heartbeat waveform of the user, as the physiological quantity of the user (Col 1, lines 52-54 "measures of normal RR intervals are converted into the frequency-domain so that its spectral .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nizan (US20030149344A1) as applied to claim 1 above, and further in view of Park (KR20100118879A).
Regarding claim 6, Nizan does not disclose that the controller controls the autonomic nerves of the user by controlling a breathing control device that controls breathing of the user. Park teaches that it is known to use a portable device that provides a relaxation effect that allows a user to reach optimal relaxation through by transmitting respiration training when a biological signal indicates stress as determined by a sensor as set forth in page 1, lines 56-60 and page 2, lines 8-9 to provide the ability to control the passenger’s breathing resulting in optimal relaxation.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Nizan, with the ability to control the passenger’s breath through breath training as taught by Park, since such a modification would provide the predictable results of an autonomic nerve control device that obtains a physiological quantity, from that quantity determines if the user requires breath control to relax, and if so, implements the breath control.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nizan (US20030149344A1) as applied to claim 1 above, and further in view of Tomito (WO2005006973A1). 
Regarding claim 11, Nizan does not disclose a storage unit that stores the physiological quantity of the user, wherein when occupancy information indicating that the user has entered the moving body is obtained, the obtainer obtains the physiological quantity of the user from the storage unit. Tomito teaches that it is known to detect heartbeat and respiration from a uses, store the biological signal, and compare the stored biological signal to the obtained biological signal, to determine the user (Page 2 lines 36-41 "In particular, when an individual possesses a cardiac disease system or a respiratory disease such as asthma, it includes the type of time of onset of the disease and the amount of change in heartbeat / respiration Priority judgment criterion information is stored and stored, and heart rate data and Z or respiratory data detected by the body motion detection device are compared with this priority criterion information with the highest priority, whereby it is possible to quickly and highly accurately measure individuals Can be determined" Page 2, lines 41-45 "The present invention related to the dynamic state monitoring method according to claim 3 is based on the dynamic state monitoring method according to claim 1 or 2, wherein at least a pair of the body motion detecting devices And calculates the difference between the detection data from each body motion detection device so as to distinguish individuals based on heart rate data and Z or respiration data at the detection position in the body's internal direction") to provide a system that recognizes users and can reference previous biological signals when making determinations about the user’s current state.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Nizan, with user physiological quantity storage, user recognition via physiological quantity and recall of stored physiological quantity as taught by Tomito, since such a modification would provide the predictable results of an autonomic nerve control device that obtains a .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tomito (WO2005006973A1), in view of Nizan (US20030149344A1).
Regarding claim 13, Tomito disclose a method of obtaining a physiological quantity of a user before the user occupies a moving body (Page 1 Lines 23-25, "By comparing the heartbeat data and Z or respiration data detected by the detection device with reference heartbeat data and / or reference breathing data of individuals to be taken in advance"), but does not disclose controlling autonomic nerves of the user occupying the moving body based on the physiological quantity of the user obtained in the obtaining step.
Nizan teaches that it is known to control the autonomic nerves of the user occupying the moving body based on the physiological quantity of the user obtained in the obtaining step (Abstract “The use of the sensors' measurement of psycho-physiological parameters in order to control and operate devices”, Paragraph [0193] "The same principles can also be applied to cars... The applications would be as for all former 25 sections, and, for instance, adjusting the air-conditioner of the car to the user's feeling, a local bio-feedback apparatus that would not allow traveling until pressure decreases, choosing radio-stations or music or interior lighting according to this feeling, etc.”) to provide a method for controlling a user’s autonomic nerves by making the sensory devices responsive to the user’s physiological quantity.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Tomito, with a method for controlling a user’s autonomic nerves by making the sensory devices responsive to the user’s physiological quantity as taught by Nizan, since such a modification would provide the predictable results of a method for controlling a user’s autonomic nerves by making the sensory devices responsive to the user’s physiological quantity, obtained before the user occupies a moving body. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art alone or in combination that teaches an apparatus that includes the combination of the recited limitations in claims 5, 9 and 10.
Regarding claim 5, the art alone or in combination did not teach of the limitations of claims 1 and 2, where the activation time ratio is determined based on the peripheral skin temperature in comparison to the predetermined peripheral skin temperature and determining of the activation time of the sympathetic or parasympathetic based on the comparison. 
Regarding claim 9, the art alone or in combination did not teach of the limitations of claims 1, where the obtainer obtains the destination route information and upon determining the activation of the parasympathetic nerves, the controller calculates a route that is not the shortest for display to the user. 
Regarding claim 10, the art alone or in combination did not teach of the limitations of claims 1, where upon determining the activation of the sympathetic nerves, the controller causes the display to recommend the user take a walk. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheong (US20170011210A1) discloses a wearable device that determines sympathetic or parasympathetic activation through the use of the LF/HF ratio. The wearable device can provide feedback to a vehicle and control vehicle processes to manage a user’s level of stress. Kullok (US20040230252A1) discloses an apparatus and method for affecting the autonomous nervous system based on separate analysis of the sympathetic and/or parasympathetic branches of the subject's autonomic nervous system. Kusukame (JP2017012730A) shares an applicant with the instant application and was published within a year of the effective filing date of the instant application. Kusukame discloses a method and device for determining a person’s state based on their peripheral skin temperature. Nonaka (JP2006102362A) discloses a device built into the seat of a vehicle that reads the biological information of the driver and passengers, determines their state and controls conditions within the vehicle to improve the environment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791